Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/08/2021 has been entered.  As directed by the amendment: claims 1-6 and 12 are cancelled; claims 7, 10, and 11 are amended; claims 17-20 are withdrawn; and claims 22-26 have been added.  Therefore, claims 7-11, 13-16, and 21-26 are pending.
Applicant’s amendment is sufficient in overcoming the claim objections and prior art rejections under 35 USC 102 (a)(1) previously indicated.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7, 8, 10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 17, 19, and 20 of copending Application No. 16/148936 (reference application). 

Co-pending Application 16/148936
7. A welding wire configured to serve as a source of weld metal during flux-cored arc welding, the welding wire comprising a core comprising aluminum surrounded by a sheath and a composition comprising carbon (C), manganese (Mn) and nickel (Ni) in respective amounts such that [Ni]<10 weight % and 2[Mn] + [Ni] + 30[C]> 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements…
…such that a weld bead formed using the welding wire has iron (Fe) at concentration between 50 weight % and 85 weight % and aluminum (Al) at a concentration between 3 weight % and 20 weight %, wherein the Al of the core is incorporated in the weld bead as the Al of the weld bead in the form of an alloying element.
14.    A method of fabricating an article by additive manufacturing, the method comprising:
providing a wire comprising a core surrounded by a sheath and a composition such that beads formed by quenching molten droplets formed by melting the wire has a bead composition, on the basis of a total weight of the beads, iron (Fe) at concentration between 50 weight % and 85 weight %, aluminum (Al) at a concentration between 3 weight % and 20 weight % , carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni]<10 weight % and 2[Mn] + [Ni] + 30[C]> 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements; and…
20. “…the core comprises: aluminum (Al)…”
8.    The welding wire of Claim 7, wherein the weld bead further comprises manganese (Mn) at a concentration between 10 weight % and 60 weight %.

beads comprise manganese (Mn) at a concentration between 10 weight % and  60 weight %, on the basis of a total weight of the beads.
 wherein the core comprises:
aluminum (Al) at a concentration between 8 weight % and 20 weight % on the basis of the total weight of the welding wire;
manganese (Mn) at a concentration between 30 weight % and 60 weight % on the basis of the total weight of the welding wire; and
wherein each of Al, Mn and Ni is in an elemental form or is alloyed with a different metal element.
20.    The method of fabricating the article according Claim 14, wherein the core comprises:
aluminum (Al) at a concentration between 8 weight % and 20 weight % on the basis of a total weight of the wire;
manganese (Mn) at a concentration between 30 weight % and 60 weight % on the basis of the total weight of the wire; and
nickel (Ni) at a concentration greater than zero weight % and less than 50 weight % on the basis of the total weight of the wire,
wherein each of Al, Mn and Ni is in an elemental form or is alloyed with a different metal element.

the weld bead has face-centered cubic (FCC) austenite exceeding 30% by volume.

19.    The method of fabricating the article according Claim 14, wherein the beads have face-centered cubic (FCC) austenite exceeding 30% on the basis of a total volume of the beads.

Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in pending claims 7, 8, 10, and 13 is explicitly, or inherently, recited in co-pending claims 14, 17, 20, and 19, respectively, as shown above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7-11, 13-16, and 21-26 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 7, the recitation of “the welding wire comprising: a core comprising aluminum surrounded by a sheath; and a composition comprising…” renders the claim indefinite as it is unclear if the claimed composition (Ni, Mn, and C) 
	Regarding claim 7, the recitation of “a composition comprising…nickel…such that [Ni]<10 weight %” renders the claim indefinite as it is unclear as to the intended scope being sought.  First, the composition is claimed as comprising nickel.  Second, the nickel is claimed as being “less than” 10 weight %.  Such a range, under broadest reasonable interpretation, includes 0 weight % (or minute trace amounts that cause negligible effects).  Therefore, it is unclear if the nickel is a required element in the composition.  The examiner recommends amending the claim language to include “greater than zero,” or words to that effect, assuming that the intention is to have some positive weight % of nickel in the composition.
	Claims 10 and 11 further describe the core comprising Mn and Ni, and C and Ni, respectively.  This leads to confusion as to whether such compositions are referring to the same as in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma.

    PNG
    media_image1.png
    339
    626
    media_image1.png
    Greyscale

Regarding claim 7, Makhamreh discloses a welding wire configured to serve as a source of weld metal during flux-cored arc welding (Abstract-“flux cored Fe-Mn-Al consumables.” page 2; “Materials and Experimental Procedures;” The Fe-Mn-Al electrodes were used as a source of weld metal in a FCAW process.  See also “The objective of this study was to examine…the room temperature mechanical properties of flux cored Fe-Mn-Al consumables. These weld metals were deposited using the flux cored arc welding (FCAW) technique to obtain a workable weld metal thickness…”), the welding wire comprising a core comprising aluminum (Al) surrounded by a sheath (Al included in the Fe-Mn-Al composition of the cored electrode) and a composition such that a weld bead formed using the welding wire has iron (Fe) at concentration between 50 weight % and 85 weight % and Al at a concentration between 3 weight % and 20 weight % (Table 1 reproduced above; Electrodes I-III have an aluminum concentration of 5.6 weight %, 7.42 weight %, and 7.14 weight %, respectively.  An Fe concentration between 50 and 85 weight % is also disclosed in Table 1; that is an Fe content of 73.027, 62.381, and 69.263 weight % for Electrodes I, II, and III, respectively), wherein the Al of the core is incorporated in the weld bead as the Al of the weld bead (“The weld metals were prepared by depositing a large number of weld beads in a grooved low-carbon steel plate using the FCAW technique;” page 2.  It follows then, that the Al of the Fe-Mn-Al composition of the cored electrode is, at least partially, incorporated in the weld metal as the Al concentration discussed above) in the form of an alloying element (Aluminum is inherently an alloying element).

    PNG
    media_image1.png
    339
    626
    media_image1.png
    Greyscale

Makhamreh discloses using flux cored Fe-Mn-Al wires, which includes manganese.  Makhamreh further discloses nickel such that [Ni] < 10 weight % (interpreted, under broadest reasonable interpretation, to correspond to 0 weight % Ni, or minute trace amounts that cause negligible effect.), wherein [Mn] and  [Ni] represent weight percentages of respective elements on the basis of the total weight of the welding wire, but is silent on the composition comprising carbon (C) such that and 2[Mn] + [Ni] + 30[C]> 30 weight %, wherein [C] represent weight percentages on the basis of the total weight of the welding wire.
Honma teaches that it is known in the art of welding (title; abstract) for a coated core welding wire to have a composition that comprises carbon (C), manganese [Mn], and nickel [Ni], wherein 2[Mn]+[Ni]+ 30[C] >30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements on the basis of the total weight of the welding wire (Col. 1, lines 50-68; core welding wire or coated core welding wire wherein the composition of the wire include manganese between 20 to 30 weight %, Carbon between 0.05 to 0.5%, and Nickel not  more than 10 %) (See also Tables 5 and 6 and Col. 2, lines 43-56), wherein Mn, Ni, and C represent weight percentages of respective elements based on the total weight of the welding wire (Col. 1, lines 65-68 stated that such weight percents are based on the weight of the welding material).  Honma further teaches nickel at a concentration greater than zero weight % and less than 50 weight % (Col. 5, lines 5-10; Nickel less than 10%).  Honma also discloses that nickel and manganese are austenite formers, where nickel has a higher cost but is limited to 10 % as its upper limit (Col. 1, lines 45-51 and Col. 5, lines 1-10). Here, Honma satisfies the limitation of 2[Mn]+[Ni]+ 30[C] >30 weight % in that 2[30] + [0] + 30[0.5] > 30 weight %.
The advantage of combining the teachings of Honma is that in doing so would provide a composition that improves strength, as well as, low temperature toughness of the weld deposit (col. 2, 14-24 and lines 43-56 of Honma), while reducing costs (col. 1, lines 45-51 and Col. 5, lines 1-10 of Honma).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, with Honma, by replacing or, alternatively, adding to the composition of Makhamreh, disclosing a composition including manganese and 0 weight % nickel, with the teachings of Honma, in order to a provide a composition that improves strength, as well as, low temperature toughness of the weld deposit (col. 2, 14-24 and lines 43-56 of Honma), while reducing costs (col. 1, lines 45-51 and Col. 5, lines 1-10 of Honma).
Regarding claim 8, the primary combination, as applied to claim 7, teaches each claimed limitation.
Mn content of 20.97, 28.97, and 22.75 % for electrodes I, II, and III, respectively).
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma, and in further view of Narayanan (U.S. Publication 2014/0263259), and Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan ‘673.
Regarding claim 9, Makhamreh, as applied in claim 8, teaches each claimed limitation, except for the welding wire being a self-shielded flux-cored arc welding (FCAW-S) wire (Makhamreh discloses the welding wire being an FCAW wire), wherein the core comprises a fluxing agent comprising an oxide of a metal other than Al or Mn or a fluoride other than Al or Mn.
Narayanan teaches that it is known in the art of gas shielded flux core arc welding electrodes (Abstract, consumable electrode for use in GMAW or FCAW-G; See also Figure 2, electrode 100 comprising sheath 110 surrounding core 120, which is made of filler materials-para. 0014) (Figure 2, fluxing materials 140 of core 120) for the core to comprise a fluxing agent comprising an oxide of a metal other than Al or Mn or a fluoride of a metal other than Al or Mn (Para. 0085 of the instant application lists various fluoride-containing agents, such as, barium fluoride, calcium fluoride, potassium fluoride, etc.) (para. 0014 of Narayanan discloses fluxing materials 140 of the core 120 including metal fluorides such as “barium fluoride, calcium fluoride and/or strontium fluoride” and that other fluorides may be used “so long as they promote the formation of slag”).
The advantage of combining the teachings of Narayanan is that in doing so would provide a fluxing material to the core that promotes the formation of slag (Para. 0014 of Narayanan), as well as, prevents the atmospheric nitrogen and oxygen from making contact with the weld puddle (para. 0015 of Narayanan).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified by Honma, with Narayanan, by adding to the core of Makhamreh, with the teachings of Narayanan, in order to provide a fluxing material to the core that promotes the formation of slag (Para. 0014 of Narayanan), as well as, prevents the atmospheric nitrogen and oxygen from making contact with the weld puddle (para. 0015 of Narayanan).
The combination of Makhamreh, Honma, and Narayanan is silent on the welding wire being a self-shielded flux-cored arc welding (FCAW-S) wire.
Narayanan ‘673 teaches that it is known in the art of arc welding (para. 0001; flux cored electrodes used in arc welding processes) for a welding wire to be a self-shielded flux-cored arc welding (FCAW-S) (para. 0002) wire.  Narayanan ‘673 further teaches wherein the core comprises a fluxing agent comprising an oxide of a metal other than Al or Mn or a fluoride of a metal other than Al or Mn (Narayanan ’673  teaches the core of the flux cored electrode containing barium fluoride and lithium fluoride; para. 0006 and 0029).
para. 0004 of Narayanan ‘673).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified by Honma and Narayanan, with Narayanan ‘673, by replacing the FCAW process of Makhamreh, with the teachings of Narayanan ‘673, in order to provide a welding method in which the electrode does not require any shielding during welding (para. 0004 of Narayanan ‘673).
Regarding claim 14, the primary combination, as applied in claim 9, teaches each claimed limitation.
Specifically, Makhamreh further teaches wherein the welding wire is configured to form the weld bead having the Al concentration and the Mn concentration, but is silent on such depositing occurring without a shielding gas (Table 2 of Makhamreh discloses the shielding gas being 75Ar/25CO2).
However, Narayanan ‘673 teaches, as stated above, welding without a shielding gas.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma, Narayanan (U.S. Publication 2014/0263259), and Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan ‘673, and in further view of Denney et al. (U.S. Publication 2013/0327749), hereinafter Denney.
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation, except as detailed below.
Honma, as detailed in claim 7, discloses manganese (Mn) at a concentration between 30 weight % and 60 weight % on the basis of the total weight of the welding wire, and nickel (Ni), wherein each of Mn, and Ni is in an elemental form or is alloyed with a different metal element (Col. 1, lines 50-68; manganese between 20 to 30 weight % and Nickel not more than 10 %) (See also Tables 5 and 6 and Col. 2, lines 43-56) (see also Col. 1, lines 65-68 stated that such weight percents are based on the weight of the welding material). 
Honma is silent on aluminum at a concentration between 8 weight % and 20 weight % on the basis of the total weight of the welding wire.
Narayanan teaches (in Table 1) the wire having aluminum between 2 to 5 weight %, while Narayanan ‘673 teaches (Table 1 and para. 0026) for the core to have aluminum at 15.371 weight percent of the core.  
Narayanan teaches that aluminum in the range of 2% to 6% by weight of the electrode is beneficial as a deoxidizing material (para. 0004 of Narayanan).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified by Honma, Narayanan, and Narayanan ‘673, by adding to the core of Makhamreh, with the teachings of Narayanan, in order to provide a deoxidizing material.
However, the above combination is silent on the claimed range of 8 to 20 weight %.
para. 0005-“FCAW”) to use a welding wire (140) comprising aluminum at a concentration between 8 weight % and 20 weight % on the basis of the total weight of the welding wire (para. 0112, aluminum in the range of 6.5 to 11.5%), wherein each of Al i is in an elemental form or is alloyed with a different metal element (para. 0112, only aluminum is disclosed.  As such, it would be reasonable to suggest that such metals are either elemental form or alloyed with another material).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified above, with Denney, by replacing the aluminum concentration of the core of Makhamreh, as modified, with the teachings of Denney, in order to provide a weld wire having a composition that is compatible with dissimilar materials (para. 0112 of Denney).  Furthermore, the aluminum concentration of the core is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be deoxidization and slag formation. A person of ordinary skill in the art would recognize that the aluminum concentration effects the amount of deoxidizing materials present. Furthermore, Narayanan states, in paragraph 0004, that “…filler materials further include fluxing materials that facilitate a partitioning of the coating of the workpiece into a slag formed at least in part by the fluxing materials. The fluxing materials include deoxidizing materials in a range of 2% to 6% by weight of the electrode. The deoxidizing materials can include aluminum and/or magnesium. To reduce fume formation, the concentration of the slag forming materials in the core is limited to that needed to partition enough of the coating metal away from the weld/slag interface to produce a weld with little or no porosity.” "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma, and in further view of Hartman et al. (U.S. Publication 2007/0181549), hereinafter Hartman.
Regarding claim 11, the primary combination, as applied to claim 8, teaches each claimed limitation except as detailed below.
Makhamreh teaches the weld bead using the welding wire having a carbon (C) at a concentration greater than 0 weight % and less than 0.5 weight % (Table I), but is silent on the core further comprising carbon (C) and nickel (Ni) such that a weld bead formed using the welding wire has carbon (C) at a concentration greater than 0 weight % and less than 0.5 weight % and nickel (Ni) at a concentration greater than 0 weight % and less than 30 weight %.
Hartman teaches that it is known in the art of cored welding wires (para. 0001, “electrode for forming a weld metal on a workpiece.” Para. 0003, “metal sheath and a core composition”) for the core to comprise carbon (C) and nickel (Ni) (See at least paragraphs 0061, 0063 and 0066 discloses a carbon composition of 0.0008-0.2% and a nickel composition of 0-5%)  such that a weld bead formed using the welding wire has  concentration greater than 0 weight % and less than 0.5 weight % and nickel (Ni) at a concentration greater than 0 weight % and less than 30 weight % (See at least paragraphs 0027, 0029, 0032; weld deposit composition of carbon 0.01-0.1% and nickel 0-3%).  
The advantage of combining the teachings of Hartman is that in doing so would provide a weld deposit composition having an improved yield strength (para. 0118 of Hartman).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified by Honma, with Hartman, by adding to the core/weld metal of Makhamreh, with the teachings of Hartman, in order to provide a weld deposit composition having an improved yield strength (para. 0118 of Hartman).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma,, and in further view of Nako et al. (U.S. Publication 2015/0314400), hereinafter Nako.
Regarding claim 13, the primary combination, as applied in claim 7, teaches each claimed limitation except for the weld bead having face-centered cubic (FCC) austenite exceeding 30% by volume.
Nako teaches that it is known in the art of weld metals (Title) for a weld metal to have face-centered cubic (FCC) austenite exceeding 30% by volume (abstract and para. 0023 and 0033; weld metal has a retained austenite phase of 4.3% or more by volume; Austenite itself has FCC).
The advantage of combining the teachings of Nako is that in doing so would provide a weld deposit having excellent resistance to hydrogen embrittlement (abstract of Nako).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified by Honma, with Nako, by adding to the weld deposit of Makhamreh, with the teachings of Nako, in order to provide a weld deposit having excellent resistance to hydrogen embrittlement (abstract of Nako).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma, Narayanan (U.S. Publication 2014/0263259), and Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan ‘673, and in further view of Wallin et al. (U.S. Publication 2013/0294820), hereinafter Wallin.
Regarding claim 15, the primary combination, as applied in claim 9, teaches each claimed limitation, except as detailed below. 
Honma further teaches a chromium, silicon, molybdenum and tungsten as elements of the composition (Col. 1, lines 52-68). Honma teaches that chromium is beneficial for tensile strength (Col. 2, lines 58-64), silicon is useful as a deoxidizing agent (Col. 2, lines 38-42), molybdenum is useful to improve strength and crack Col. 3, lines 40-46) and tungsten is also useful for improving strength or crack resistance (Col. 3, lines 35-40).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified by above, by adding to the core of Makhamreh, with the teachings of Honma, in order to provide composition that improves tensile strength, provide a deoxidizing agent, and improves strength and/or crack resistance of the resultant weld metal (citation above).
As further evidence, Narayanan ‘673 further teaches the core further comprising one or more of ferrite-stabilizing elements selected from the group consisting of chromium (Cr), molybdenum (Mo), silicon (Si), titanium (Ti), niobium (Nb), vanadium (V) and tungsten (W) (Table 1 showing core composition, which in turn constitutes about 20% of the electrode by weight-Para. 0026; silicon at 0.049%, titanium at 0.011%, and niobium at 0.003%).
The advantage of combining the teachings of Narayanan ‘673 is that in doing so would provide an improved slag system (para. 0004, 0006 of Narayanan ‘673) that allows for deoxidation and denitriding (para. 0004 and 0023 of Narayanan ‘673), while improving the weld deposit ductility and controlling the ferrite formation in the weld deposit.
The combination, as detailed above, is silent on the weld bead having a total concentration of the ferrite-stabilizing elements that is greater than 0 weight % and less than 10 weight %.
Wallin teaches that it is known in the art of arc welding (Abstract-coated welding electrode. Para. 0002-welding electrodes and weld deposit compositions that improve toughness, ductility, and resistance to cracking. Para. 0026-FCAW. Para. 0018, welding electrode comprises a core and coating-sheath) for the weld bead (weld deposit) to have a total concentration the ferrite-stabilizing elements that is greater than 0 weight % and less than 10 weight % (Table 1 discloses silicon being 0.5%).  Wallin discloses that silicon is added to improve weld metal ductility (para. 0022).
The advantage of combining the teachings of Walling is that in doing so would improve the weld metal ductility (para. 0022).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified above, with Wallin, by adding to the weld metal of Makhamreh, with the teachings of Wallin, in order to improve the weld metal ductility (para. 0022 of Wallin).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma,  Narayanan (U.S. Publication 2014/0263259), and Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan ‘673, and in further view of Barhost et al. (U.S. Publication 2014/0332517), hereinafter Barhost.
Regarding claim 16, the primary combination, as applied in claim 9, teaches each claimed limitation, except as detailed below.
Narayanan ‘673 further teaches the core further comprising one or more of austenite-stabilizing elements selected from the group consisting of copper (Cu) and cobalt (Co) (Table 1 showing core composition, which in turn constitutes about 20% of the electrode by weight-Para. 0026; core contains both copper and cobalt at a concentration of 0.018% and 0.021%, respectively).
The advantage of combining the teachings of Narayanan ‘673 is that in doing so would provide a core composition that aids in arc stability, weld wetting, and appearance such that the desired appearance and mechanical properties are obtained in the weld (para. 0003).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified above, by adding to the core of the flux cored electrode of Makhamreh, with the teachings of Narayanan ‘673, in order to provide a core composition that aids in arc stability, weld wetting, and appearance such that the desired appearance and mechanical properties are obtained in the weld (para. 0003).
The primary combination is silent on the weld bead having a total concentration of the austenite-stabilizing elements that is greater than 0 % and less than 10 weight %.
Barhost teaches that it is known in the art of arc welding (para. 0002, welding consumable for arc welding) for the weld bead (weld deposit) having a total concentration of the austenite-stabilizing elements (Copper or Cobalt) that is greater than 0 % and less than 10 weight % (Table 3, weld deposit including copper of 0.073 %, 0.11 %, and 0.086%; Claim 29, weld deposit comprises one or more of cobalt, copper, etc.) (para. 0028 discloses copper and cobalt being austenite stabilizers as strengthening agents) (para. 0058, weld deposit comprises copper that is less than approximately 2 wt %, for instance less than approximately 0.2 wt %).
para. 0028).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified above, with Barhost by adding to the weld deposit of Makhamreh, with the teachings of Barhost, in order to provide a strengthening agent to the weld deposit such that the temperature of the solid phase transition from austenite to ferrite is lowered and/or the transition temperature from delta ferrite to austenite is raised during formation of the weld deposit, which would aid in improving mechanical properties of the resulting weld deposit (para. 0028).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma, and in further view of Berube et al. (U.S. Publication 2016/0243656), hereinafter Berube. 
Regarding claim 21, the primary combination, as applied in claim 7, teaches each claimed limitation except for the Al in the core is present in the form of a metallic alloy selected from the group consisting of AlMg, AlSi, AlZr or AlFe.
Berube teaches that it is known in the art of welding (para. 0002, cored electrode for use in arc welding) (Figure 2a or 2b, core 54 surrounded by sheath 50) for Al to be para. 0031, core 54 may include Al, Mg, and Mn in different ways such as, AlMg alloy) (para. 0033, discloses core 54 may include one or more binary eutectic alloys, such as AlFe, AlMg, AlSi) (Para. 0036, core 54 includes AlMg alloy, AlSi alloy, etc.) (See also paragraph 0023).
The advantage of combining the teachings of Berube is that in doing so would provide a welding wire that enables the formulations of weld deposits to be modified for enhanced properties, for instance, producing a binary weld deposit or rending the weld deposit heat-treatable (para. 0038).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified by Honma, with Berube, by adding to the core of the flux cored electrode of Makhamreh, with the teachings of Berube, in order to provide a welding wire that enables the formulations of weld deposits to be modified for enhanced properties, for instance, producing a binary weld deposit or rending the weld deposit heat-treatable (para. 0038).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma, and in further view of Narayanan (U.S. Publication 2014/0263259).
Regarding claim 22, the primary combination, as applied in claim 7, teaches each claimed limitation except for the sheath having a steel composition, the core surrounded by the sheath comprising Al at a concentration between 3 weight % and 20 weight % on 
Narayanan teaches that it is known in the art of gas shielded flux core arc welding electrodes (Abstract, consumable electrode for use in GMAW or FCAW-G; See also Figure 2, electrode 100 comprising sheath 110 surrounding core 120, which is made of filler materials-para. 0014) for the sheath to have a steel composition (para. 0013; “steel sheath 110”), the core surrounded by the sheath (Shown in Figure 2; see also paragraph 0013, “The sheath surrounds a core 120…”) comprising Al at a concentration between 3 weight % and 20 weight % on the basis of the total weight of the welding wire (Table 1 “Percent Range of Fill Materials;” Al concentration of 2 to 5% of the wire composition, where paragraph 0018 states that such percentages are “minimum and maximum percentage by weight of the wire (electrode) of each of the fill materials”), wherein Al is in an elemental form or is alloyed with a different metal element (As shown in Table 1. It would be reasonable to suggest that the Al discloses in either in elemental form or alloyed with a different metal element).
The advantage of combining the teachings of Narayanan is that in doing so would provide a sheath material that is compatible with arc welding a workpiece having a metal coating (Abstract; arc welding ‘zinc coated workpiece’; para. 0013, zinc coating is problematic in that it produces porosity in the finished weld, which is addressed by providing a porosity resistant low fume electrode having a steel sheath, etc.) and to provide a core composition that includes a deoxidizing material (para. 0004, aluminum added as a deoxidizing material) which, at least partially, would aid in partitioning the coating of the workpiece into a slag.
Abstract; arc welding ‘zinc coated workpiece’; para. 0013, zinc coating is problematic in that it produces porosity in the finished weld, which is addressed by providing a porosity resistant low fume electrode having a steel sheath, etc.) and to provide a core composition that includes a deoxidizing material (para. 0004, aluminum added as a deoxidizing material) which, at least partially, would aid in partitioning the coating of the workpiece into a slag.
Regarding claim 23, the primary combination, as applied in claim 1, teaches each claimed limitation.	
Honma, as detailed in claim 7 above, teaches manganese (Mn) at a concentration between 10 weight % and 60 weight % on the basis of the total weight of the welding wire (Col. 1, lines 50-68; manganese between 20 to 30 weight %; abstract-20 to 50%; See also Tables 5 and 6 and Col. 2, lines 43-56), wherein Mn is in an elemental form or is alloyed with a different metal element (no alloy disclosed). 
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhamreh et al. (Non-patent Literature; “Mechanical Properties of Flux Cored Iron-Manganese-Aluminum Weld Metal;” IDS dated 06/05/2020), hereinafter Makhamreh, in view of Honma et al. (U.S. Patent 4017711), hereinafter Honma, and Narayanan (U.S. Publication 2014/0263259), and in further view of Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan ‘673.
Regarding claim 24, the primary combination, as applied to claim 23, teaches each claimed limitation except for the core further comprising one or more of copper (Cu) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire; and cobalt (Co) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire, wherein a total concentration of the one or more of Cu and Co is greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire.
Narayanan ‘673 teaches that it is known in the art of arc welding (para. 0001; flux cored electrodes used in arc welding processes) for the core to comprising one or more of copper (Cu) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire; and cobalt (Co) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire, wherein a total concentration of the one or more of Cu and Co is greater than zero weight % and less than10 weight % on the basis of the total weight of the welding wire (Table 1 lists copper at 0.018 weight % of the core and Cobalt at 0.021 weight % of the core, where paragraph 0026 states that the core constitutes about 20% of the electrode by weight.  Therefore Narayanan ‘673 teaches both copper and cobalt at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire).
para. 0003).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified by Honma and Narayanan, with Narayanan ‘673, by adding to the core of Makhamreh, with the teachings of Narayanan ‘673, in order to provide a core composition that aids in arc stability, weld wetting, and appearance such that the desired appearance and mechanical properties are obtained in the weld (para. 0003).
Regarding claim 25, the primary combination, as applied in claim 24, teaches each claimed limitation.
Honma, as detailed in claim 7 above, teaches the welding wire comprising one or more of: carbon (C) at a concentration greater than zero weight % and less than 2.5 weight % on the basis of the total weight of the welding wire; and nitrogen (N) at a concentration greater than zero weight % and less than 2 weight % on the basis of the total weight of the welding wire (See for instance, Col. 1, lines 55-68; Carbon between 0.05 to 0.5% and Nitrogen between 0.005% and 0.5%).  Honma further states that Carbon is effective to improve strength (Col. 2, lines 14-23), while nitrogen is effective as a stabilizer (Col. 3, lines 30-35)
As further evidence, Narayanan also teaches the welding wire comprising one or more of: carbon (C) at a concentration greater than zero weight % and less than 2.5 weight % on the basis of the total weight of the welding wire; and nitrogen (N) at a % and less than 2 weight % on the basis of the total weight of the welding wire (Table 1 shows Carbon at a concentration between 0 % and 0.5 % on the basis of the weight of the welding wire).
The advantage of combining the teachings of Narayanan is that in doing so would provide an alloying agent to the welding wire (para. 0014, carbon is added as an alloying agent).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified above, by adding to the core of Makhamreh, with the teachings of Narayanan, in order to provide an alloying agent to the welding wire (para. 0014, carbon is added as an alloying agent).
Regarding claim 26, the primary combination, as applied in claim 25, teaches each claimed limitation.
Narayanan further teaches wherein concentrations of Mn, Ni, C, Ni, Cu and Co are such that that 2[Mn]+[Ni]+30[C]+20[N]+0.3[Cu]+0.3[Co] is between 10 weight % and 80 weight %, wherein [Mn], [Ni], [C], [N], [Cu] and [Co] represent weight percentages of respective elements on the basis of the total weight of the welding wire (As shown in Table 1, Mn has a concentration of 1.2 weight % of the total wire, Ni is 0, Carbon is 0.5 weight % of the total weight of the wire, and N, Cu, and Co is 0.  Therefore, 2[1.2]+[0]+30[0.5]+20[0]+0.3[0]+0.3[0] yields 17.4 weight %.).
The advantage of combining the teachings of Narayanan is that in doing so would provide a core composition that produces slag, which would facilitate the removal of zinc and/or helps prevent nitrogen from entering the weld puddle (para. 0014), which para. 0015).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makhamreh, as modified above, by adding to the core of Makhamreh, with the teachings of Narayanan, in order to provide a core composition that produces slag, which would facilitate the removal of zinc and/or helps prevent nitrogen from entering the weld puddle (para. 0014), which would be beneficial in preventing porosity when welding zinc-galvanized metals (para. 0015).

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Double Patenting Rejections
The applicant states (See Remarks filed 08/14/2020, page 6 under “Discussion of Provisional Double Patenting Rejections of Claims 7, 8, 10, and 13 Over U.S. Patent Application No. 16/148,936” headline):
“The Office Action provisionally rejected Claims 7, 8, 10 and 13 on the ground of nonstatutory double patenting as being unpatentable over Claims 14, 17, 19 and 20 of U.S. Patent Application No. 16/148,936. Without acquiescing to the rejections, Applicant respectfully requests the provisional rejections to be held in abeyance until at least one claim is found allowable.”

	In response, the examiner acknowledges the applicant’s intention to hold such rejections in abeyance.  As no arguments are presented the examiner maintains the above indicated Double Patenting rejections.  
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection Col. 1, lines 45-51 and Col. 5, lines 1-10, nickel may be optional). Here, Honma satisfies the limitation of 2[Mn]+[Ni]+ 30[C] >30 weight % in that 2[30] + [0] + 30[0.5] > 30 weight %.  Furthermore, Honma provides explicit motivation for such composition.  Honma states that carbon is effective for improving strength (Col. 2, lines 14-24) and manganese is beneficial for improving low temperature toughness (Col. 2, lines 43-56). Accordingly, the examiner contends that a prima facie case of obviousness exists based on the preponderance of evidence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761